870 F.2d 1032
The FEDERAL SAVINGS AND LOAN INSURANCE CORPORATION, AsReceiver of Sun Belt Federal Bank, F.S.B.,Plaintiff-Appellant,v.George M. BONFANTI, Gerald E. Fackrell, Jr., et al.,Defendants-Appellees.
No. 87-3012.
United States Court of Appeals,Fifth Circuit.
April 26, 1989.As modified on Grant of Rehearing May 25, 1989.

William R. Pitts, Anne E. Tate, James D. McMichael, Gene W. Lafitte, New Orleans, La., Frederick R. Tulley, Baton Rouge, La., Anne Buxton Sobol, Associate General Counsel, Washington, D.C., for plaintiff-appellant.
Robert V. McAnelly, Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Prior Report:  109 S.Ct. 1633.
Before GOLDBERG and POLITZ, Circuit Judges.*
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
On appeal we reversed the judgment of the district court which had ordered the Federal Savings and Loan Insurance Corporation to comply with a pre-receivership agreement, and we remanded the case with instructions to dismiss for lack of jurisdiction.  826 F.2d 1391.    The Supreme Court granted certiorari, vacated our decision, and remanded to this court for further consideration in light of its intervening decision in Coit Independence Joint Venture v. Federal Savings and Loan Insurance Corp., 489 U.S. ----, 109 S.Ct. 1361, 103 L.Ed.2d 602 (1989).


2
We REMAND to the district court for further proceedings in light of coit Independence Joint Venture v. Federal Savings and Loan Insurance Corp., 489 U.S. ____, 109 S.Ct. 1361, 103 L.Ed.2d 602 (1989).



*
 Because of the death of Judge Hill, this matter is being handled by a quorum.  28 U.S.C. Sec. 46(d)